Title: From Benjamin Franklin to Deacon M. Auer, 18 July 1781
From: Franklin, Benjamin
To: Auer, Deacon M.


Reverend Sir,
Passy, July 18. 1781
I received the Letter you did me the Honour of Writing to me the 23d past, containing a Request that I would advance to the Widow Hockterin of Ebingen, the Sum of 1450 fl. which is said to be due to her from a Mr. Christian Schneider at Germantown in Pennsylvania. As I have no Knowledge of M. Schneider, nor of Mrs Hockterin, nor of the Justice of the Demand upon him, I hope you will excuse my not chusing to hazard the Payment of his Debts for him to her without his Orders. But if he will pay the Money into the Hands of Mr Richard Bache, of Philadelphia, my Son in law, I will upon Sight of his Receipt for the same, remit the Value directly to Mrs Hockterin. And my Advice is, that you would make this Proposition to Mr Schneider, in 4 Letters which I may send by different Ships, and direct him to take 4 different Receipts for the Money when he pays it, and transmit three of them also to me by different Ships, keeping one for his own Security. If M. Schneider refuses to pay the Money, and a Lawsuit should be necessary to compell him, then the Method I have had the Honour to mention to his Excey. le Baron de Thun should be taken, of sending a Procuration to Mr Holker. I have the honour to be Reverend Sir, Your &c.
Mr Auer Ministre d’Eglise dans le Wirtemberg
